DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on December 30, 2021.
Claims 1-2 & 4 are pending in the instant application.
Claim 3 is cancelled.

Response to Arguments
Applicant's remarks filed 12/30/2021, pages 8, regarding the double patenting rejection have been considered and are acknowledged. The double patenting rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Co-Pending Application No. 17/039,862
Claims 1-2 & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,862 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).


Instant – 17/220,756
Co-Pending – 17/039,862
1. (Currently Amended) A video processing method comprising: 
1. A video image processing method comprising:
dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; 
dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; 

determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; 
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block; 
determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block; 
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; 
dividing the related reference block into several related reference sub-blocks; 

in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image: 
in response to a motion vector of one of the related reference sub-blocks pointing to a short-term reference image: 


a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;
scaling the motion vector of the one related reference sub-block using the scaling factor; and
determining a scaling factor of the motion vector of the one of the related reference sub-blocks according to:
a temporal distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one of the one or more coding units, and
a temporal distance between the co-located reference image of the one of the one or more coding units and an image containing the one of the one or more coding units;
scaling the motion vector of the one of the related reference sub-blocks using the scaling factor to obtain a scaled motion vector; and 
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and 
performing prediction for the one of the one or more coding units according to the scaled motion vector;
in response to determining, according to SPS, that the motion vector of the one 




Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of sub-blocks each being an 8x8 image block; and in response to determining, according to sequence parameter set (SPS). However these limitations are known in the art according to Lee and Wahadaniah as outlined below.
Lee teaches sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-Pending Application add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Wahadaniah teaches in response to determining, according to sequence parameter set (SPS) [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-pending application to add the teachings of Wahadaniah as above, to reduce the amount of operations for long-term pictures, improve coding efficiency, and improve processing speed as discussed in Paragraph [0011], [0102]-[0103] & [0343].

Claims 2 & 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view of Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.

Co-Pending Application No. 17/039,879
Claims 1-2 & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,879 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).


Instant – 17/220,756
Co-Pending – 17/039,879
1. (Currently Amended) A video processing method comprising: 
1. A video image processing method comprising:
dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; 

determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; 

determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block; 
determining a related reference block of one of the sub-blocks of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit;

dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; 
dividing the coding unit into several sub-blocks each having a fixed size of 8x8;
according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image: 
in response to a motion vector of the related reference block of the one of the subblocks pointing to a short-term reference image:

determining a scaling factor of the motion vector of the one related reference sub-block according to: 
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;
scaling the motion vector of the one related reference sub-block using the scaling factor; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and 
determining a scaling factor of the motion vector of the related reference block of the one of the sub-blocks according to:
a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the sub-blocks and the co-located reference image of the coding unit, and
a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; 
scaling the motion vector of the related reference block of the one of the sub-blocks using the scaling factor; and

performing prediction for the coding unit according to the motion information of the one of the sub-blocks; and
according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image, performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.
in response to the motion vector of the related reference block of the one of the sub-blocks pointing to a long-term reference image:
setting the scaling factor of the motion vector of the related reference block of the one of the sub-blocks to 1;
scaling the motion vector of the related reference block of the one of the sub-blocks using the scaling factor; and
determining the motion information of the one of the sub-blocks according to the motion vector after being scaled; and
performing prediction for the coding unit according to the motion 



Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; and in response to determining, according to sequence parameter set (SPS). However these limitations are known in the art according to Lee and Wahadaniah as outlined below.
Lee teaches dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques]; 
determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit [Paragraph [0126]-[0131], Fig. 7-8, Determining Current block 238, as specific neighboring block spatially neighboring other blocks as shown in Fig. 7, referring to current reference picture 232 as reference image being the same as co-located reference image in that both reference images are being referenced by motion vectors 242 and 244 for blocks 238 and 240]; 
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block]; 
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-Pending Application add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Wahadaniah teaches in response to determining, according to sequence parameter set (SPS) [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-pending application to add the 

Claims 2 & 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view of Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.


Co-Pending Application No. 17/039,939
Claims 1-2 & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,939 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).


Instant – 17/220,756
Co-Pending – 17/039,939
1. (Currently Amended) A video processing method comprising: 
1. A video image processing method comprising:
dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; 

determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; 

determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block; 

dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; 
dividing a coding unit into one or more sub-blocks; 

in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image: 
in response to a motion vector of the related reference block of the one of the one or more sub-blocks pointing to a short-term reference image: 


a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;
scaling the motion vector of the one related reference sub-block using the scaling factor; and
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and 
determining a scaling factor of the motion vector of the related reference block of the one of the one or more sub-blocks according to:
a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the one or more sub-blocks and the co-located reference image of the coding unit, and
a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; and scaling the motion vector of the related reference block of the one of the one or more sub-blocks using the scaling factor;
in response to determining, according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image, performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.




Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block; performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and performing prediction for the one coding unit according to the motion vector of the one related reference sub-block, and in response to determining, according to sequence parameter set (SPS). However these limitations are known in the art according to Lee and Wahadaniah as outlined below.
Lee teaches dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques]; 
determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit [Paragraph [0126]-[0131], Fig. 7-8, Determining Current block 238, as specific neighboring block spatially neighboring other blocks as shown in Fig. 7, referring to current reference picture 232 as reference image being the same as co-located reference image in that both reference images are being referenced by motion vectors 242 and 244 for blocks 238 and 240]; 
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block]; 
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs]; 
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and performing prediction for the one coding unit according to the motion vector of the one related reference sub-block [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-Pending Application add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Wahadaniah teaches in response to determining, according to sequence parameter set (SPS) [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-pending application to add the teachings of Wahadaniah as above, to reduce the amount of operations for long-term pictures, improve coding efficiency, and improve processing speed as discussed in Paragraph [0011], [0102]-[0103] & [0343].


Claims 2 & 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view of Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.

Co-Pending Application No. 17/220,797
Claims 1-2 & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/220,797 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).


Instant – 17/220,756
Co-Pending – 17/220,797
1. (Currently Amended) A video processing method comprising: 
1. A video image processing method comprising:
dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; 

determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; 

determining a related reference block of the one coding unit in the co-located reference 

dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; 

in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image: 
in response to a motion vector of the related reference block of the one of the sub-blocks pointing to a short-term reference image: 
determining a scaling factor of the motion vector of the one related reference sub-block according to: 
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;

performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and 
the one of the sub-blocks according to:
a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the sub-blocks and the co-located reference image of the coding unit, and
coding unit and an image containing the coding unit;
scaling the motion vector of the related reference block of the one of the sub- blocks using the scaling factor; and
determining motion information of the one of the sub-blocks according to the motion vector after being scaled; and 
performing prediction for the coding unit according to the motion information of the one of the sub-blocks;
according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image, performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.
in response to the motion vector of the related reference block of the one of the sub-blocks pointing to a long-term reference image:
setting the scaling factor of the motion vector of the related reference block of the one of the sub-blocks to 1;

determining the motion information of the one of the sub-blocks according to the motion vector after being scaled; and performing prediction for the coding unit according to the motion information of the one of the sub-blocks;


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; and in response to determining, according to sequence parameter set (SPS). However these limitations are known in the art according to Lee and Wahadaniah as outlined below.
[Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques]; 
determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit [Paragraph [0126]-[0131], Fig. 7-8, Determining Current block 238, as specific neighboring block spatially neighboring other blocks as shown in Fig. 7, referring to current reference picture 232 as reference image being the same as co-located reference image in that both reference images are being referenced by motion vectors 242 and 244 for blocks 238 and 240]; 
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block]; 
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs]; 

Wahadaniah teaches in response to determining, according to sequence parameter set (SPS) [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-pending application to add the teachings of Wahadaniah as above, to reduce the amount of operations for long-term pictures, improve coding efficiency, and improve processing speed as discussed in Paragraph [0011], [0102]-[0103] & [0343].


Claims 2 & 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view of Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.


Co-Pending Application No. 17/221,275
Claims 1-2 & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/221,275 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee), and further in view of Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah).


Instant – 17/220,756
Co-Pending – 17/221,275
1. (Currently Amended) A video processing method comprising: 
1. A video image processing method comprising:
dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; 

determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; 

determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a 

dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; 

in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related reference sub-blocks points to a short-term reference image: 
in response to a motion vector of the related reference block of the one sub-block pointing to a short-term reference image:

determining a scaling factor of the motion vector of the one related reference sub-block according to: 
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;

performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and 

a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one sub-block and the co-located reference image of the coding unit, and
a temporal distance between the co-located reference image of the coding 
scaling the motion vector of the related reference block of the one subblock using the scaling factor;
according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image, performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.
in response to the motion vector of the related reference block of the one subblock pointing to a long-term reference image:
setting the scaling factor of the motion vector of the related reference block of the one sub-block to 1; and
scaling the motion vector of the related reference block of the one subblocks using the scaling factor




Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; dividing the related reference block into several related reference sub-blocks each being an 8x8 image block; in response to determining, according to sequence parameter set (SPS), performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and performing prediction for the one coding unit according to the motion vector of the one related reference sub-block. However these limitations are known in the art according to Lee and Wahadaniah as outlined below.
Lee teaches dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques]; 
determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit [Paragraph [0126]-[0131], Fig. 7-8, Determining Current block 238, as specific neighboring block spatially neighboring other blocks as shown in Fig. 7, referring to current reference picture 232 as reference image being the same as co-located reference image in that both reference images are being referenced by motion vectors 242 and 244 for blocks 238 and 240]; 
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block]; 
dividing the related reference block into several related reference sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs]; 
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and performing prediction for the one coding unit according to the motion vector of the one related reference sub-block [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-Pending Application add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Wahadaniah teaches in response to determining, according to sequence parameter set (SPS) [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].



Claims 2 & 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view of Lee, and further in view of Wahadaniah for the similar reasons of obviousness as noted above.

Allowable Subject Matter
Claims 1-2 & 4 would be allowable over prior art upon overcoming the Double Patenting rejection of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487